                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS

ALICIA STEVENSON,                                    )
                                                     )
                      Plaintiff,                     )         Removed from 2020L010280
                                                     )
                                                     )         Jury Demand
               v.                                    )
                                                     )
TARGET CORPORATION, d/b/a TARGET,                    )
                                                     )
                              Defendant.             )

                                      NOTICE OF REMOVAL

       TARGET CORPORATION, the Defendant in the above entitled cause, seeks removal from the

Circuit Court of Cook County and to the United States District Court, Northern District of Illinois,

Eastern Division and, in support thereof, allege as follows:

       1.      This action was commenced against TARGET CORPORATION, in the Circuit Court of

Cook County, Illinois on 9/28/20. A copy of Plaintiff’s Complaint was served upon Defendant TARGET

CORPORATION on 10/6/20.

       2.      At the time the action was commenced and since then, upon information and belief, the

Plaintiff was and is a citizen of the County of Cook, State of Illinois and Defendant, TARGET

CORPORATION, was and is a corporation organized and existing under the laws of the State of

Minnesota with its principal place of business in Minneapolis, Minnesota.

       3.      The amount in controversy exceeds $75,000.00 exclusive of interest and costs, as appears

from Plaintiff’s Complaint at Law. (A copy of which is attached hereto and incorporated herein by

reference in this Notice as Exhibit “A”). Plaintiff, ALICIA STEVENSON, allegedly sustained severe

and permanent injuries, was left seriously and permanently disabled, experienced great conscious pain

and suffering and incurred obligations for substantial sums of money for medical, hospital and related

expenses as well as lost income. In her Complaint, Plaintiff has also demanded judgment against
Defendant in an amount in excess of the $50,000.00 jurisdictional limits, plus costs. Additionally, on

11/3/20, Plaintiff’s attorney informed defense counsel that Plaintiff could not stipulate that Plaintiff’s

damages are below $75,000.00. Plaintiff’s attorney further indicated that Plaintiff had undergone

surgery, accrued approximately $40,000.00 in medical bills and is still treating.

       4.       This action is a civil one of which the United States District Courts have original

jurisdiction under 28 USC §1332.

       5.       Defendant attaches to this notice, copies of all process, pleadings, and orders that have

been served on it. (A copy of which are attached hereto and incorporated by reference in this Notice as

Exhibit “B”).

       WHEREFORE, Defendant, TARGET CORPORATION, prays that this cause be removed to the

United States District Court for the Northern District of Illinois.


                                                               BRYCE DOWNEY & LENKOV LLC

                                                               TARGET CORPORATION

                                                         By:   /s/Christopher M. Puckelwartz
                                                               One of Defendant’s Attorneys

Rich Lenkov, #6231079
Christopher M. Puckelwartz, #6243690
BRYCE DOWNEY & LENKOV LLC
200 North LaSalle Street, Suite 2700
Chicago, IL 60601
P: 312.377.1501
F: 312.377.1502
E: rlenkov@bdlfirm.com
E: cpuckelwartz@bdlfirm.com




                                                     2
STATE OF ILLINOIS             )
                              )   SS.
COUNTY OF COOK                )


       Christopher M. Puckelwartz, being first duly sworn on oath, deposes and says that:

1. He is one of the attorneys for the Defendant in this cause;

2. He has prepared and read the notice of removal filed in this cause and has personal knowledge of
   the facts and matters contained in it; and

3. The facts and allegations contained in the notice of removal are true and correct.



                                                             BRYCE DOWNEY & LENKOV LLC

                                                             TARGET CORPORATION

                                                       By:   /s/Christopher M. Puckelwartz
                                                             One of Defendant’s Attorneys


Rich Lenkov, #6231079
Christopher M. Puckelwartz, #6243690
BRYCE DOWNEY & LENKOV LLC
200 North LaSalle Street, Suite 2700
Chicago, IL 60601
P: 312.377.1501
F: 312.377.1502
E: rlenkov@bdlfirm.com
E: cpuckelwartz@bdlfirm.com




                                                   3
